Judge Wood,
after stating the whole case, delivered the opinion ■•of the court:
Upon the evidence, the court are satisfied that there was a complete re-execution of the will, under which the defendant claims, on August 23, 1834. It is not necessary the witnesses should see the testator sign the will; it is sufficient if he acknowledge his signature to the witnesses. The proof of this acknowledgment in the case before us, we hold to be clear and explicit. The will thus repirblished, speaks as to, and disposes of the real estate owned by the testator in 1834. The title is therefore in the defendant, and «there must be a judgment of nonsuit. ■